DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a sensor shield port extending in a longitudinal direction between an inner end of the sensor shield port and an outer end of the sensor shield port, the sensor shield port extending through a wall of the flow conduit between the inner and outer ends such that an inner portion of the sensor shield port is positioned within the flow conduit at a location between the upstream and downstream ends, the sensor shield port comprising: a port body coupled to the wall of the flow conduit and extending in the longitudinal direction from an outer surface of the port body to an inner surface of the part body, the port body defining a bore extending in the longitudinal direction from the outer surface to the inner surface an outer port wall extending from the outer surface of the port body in the longitudinal direction towards the outer end of the sensor shield port such that at least a portion of the outer port wall is positioned exterior of the flow conduit; an inner port wall extending from the inner surface of the port body in the longitudinal direction such that at least a portion of the inner port wall is positioned within an interior of the flow conduit; and at least one tab extending from the inner port wall in the longitudinal direction towards the inner end of the sensor shield port.


Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of eight patents:
	Willats et al. (Pat. No. US 2019/0101041), Bowers (Pat. No. US 9382832), Yamada et al. (Pat. No. US 2008/0209984), Hudgens et al. (Pat. No. US 10934923), Teitelbaum (Pat. No. US 4199424), Singh et al. (Pub. No. US 11098629), Nelson (Pub. No. US 8225648), and Gustin (Pat. No. US 2010/0158758), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        October 09, 2021